Filed 10/9/19 Modified and Certified for Publication 11/8/19 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    FIRST APPELLATE DISTRICT

                                             DIVISION FOUR


 SAQIB ASLAM,
            Petitioner,
 v.
 THE SUPERIOR COURT OF THE CITY                                A156628
 AND COUNTY OF SAN FRANCISCO,
                                                               (San Francisco City & County
            Respondent;                                        Super. Ct. No. 228069)
 THE PEOPLE,
            Real Party in Interest.


        A jury convicted defendant Saqib Aslam of offering a false document in violation
of Penal Code1 section 115 but acquitted him of perjury under section 118. After trial,
the trial court vacated the section 115 conviction on the ground that the prosecution
should have charged defendant with violating a more specific statute, Vehicle Code
section 20, and allowed the prosecution to amend the information to add that charge. We
now decide whether the prosecution of defendant under the more specific statute violates
double jeopardy protections or the statutory bar against successive prosecutions. On the
facts here presented, we conclude it violates neither and will deny defendant’s petition for
writ of prohibition or mandate.




        1
            Unless otherwise noted, all statutory references are to the Penal Code.

                                                        1
                                     BACKGROUND
       In April 2016, the prosecution charged defendant with one count of offering a
false document (§ 115, subd. (a)), and one count of perjury (§ 118, subd. (a)), both
felonies. Both charges were based on defendant’s alleged submission of a Department of
Motor Vehicles (DMV) “Request for Confidentiality” form, which falsely stated that
defendant’s brothers were his children. A jury convicted defendant of offering a false
document, but acquitted him of perjury.
       Following trial, defendant moved to vacate his section 115 conviction, arguing
that under In re Williamson (1954) 43 Cal. 2d 651 (Williamson), the prosecution was
required to charge defendant under Vehicle Code section 20, a more specific statute that
makes it a misdemeanor to knowingly make a false statement in a document filed with
the DMV. (See People v. Murphy (2011) 52 Cal. 4th 81, 86 [“Under the Williamson rule,
if a general statute includes the same conduct as a special statute, the court infers that the
Legislature intended that conduct to be prosecuted exclusively under the special
statute”].) The court agreed that Williamson applied and that the prosecution therefore
should have charged defendant with violating Vehicle Code section 20. The court
allowed the prosecution to add a count under Vehicle Code section 20 to the information,
then vacated the section 115 conviction.2
       Defendant moved to dismiss the Vehicle Code section 20 count, arguing it was
charged beyond the five-year limitations period in Vehicle Code section 40004. The trial
court denied defendant’s motion. Defendant raised the same statute of limitations
argument in a prior writ petition, which we denied. Defendant petitioned for review in
the Supreme Court. The Supreme Court denied the petition for review, but did so
“without prejudice to petitioner raising a claim pursuant to Kellett v. Superior Court
(1966) 6[3] Cal.2d 822 [(Kellett)] in [the] superior court.”



       2
         Defendant did not contest the prosecution’s ability to amend the information to
add the Vehicle Code section 20 count. Nor has defendant argued in this writ proceeding
that the amendment was impermissible.

                                              2
         In the trial court, defendant moved to dismiss the Vehicle Code section 20 count.
  Defendant argued that the constitutional protection against double jeopardy prohibited
  prosecution under Vehicle Code section 20 because Vehicle Code section 20 is a lesser
  included offense of perjury, a crime for which he had already been acquitted. Defendant
  also argued that prosecution under Vehicle Code section 20 contravened the Supreme
  Court’s decision in Kellett, a case interpreting section 654’s prohibition against
  successive prosecutions of offenses. (Kellett, supra, 63 Cal.2d at p. 827.) The trial court
  rejected both arguments and denied the motion.
         Defendant filed the instant petition for writ of prohibition or mandate, arguing, as
  he did in the trial court, that further prosecution of the Vehicle Code section 20 count
  violates both double jeopardy principles and section 654, as interpreted by Kellett. After
  receiving preliminary briefing from the parties, we issued an order to show cause.

                                        DISCUSSION
I.   Double Jeopardy
         We begin with defendant’s argument that the constitutional protections against
  double jeopardy prohibit prosecution of the Vehicle Code section 20 count because it is a
  lesser included offense of perjury.
         The double jeopardy clauses of the United States and California Constitutions
  ensure a person shall not be placed twice “in jeopardy” for the same offense. (U.S.
  Const., 5th Amend; Cal. Const., art I, § 15.) As relevant to this case, the proscription
  against double jeopardy “protects persons from being consecutively charged with
  violation of the same law or violation of laws so related that conduct prohibited by one
  statute is necessarily included within conduct prohibited by the other.” (In re Dennis B.
  (1976) 18 Cal. 3d 687, 691.) Section 1023 codifies the prohibition against consecutively
  charging included offenses, stating: “When the defendant is convicted or acquitted or has
  been once placed in jeopardy upon an accusatory pleading, the conviction, acquittal, or
  jeopardy is a bar to another prosecution for the offense charged in such accusatory
  pleading, . . . or for an offense necessarily included therein, of which he might have been


                                               3
convicted under that accusatory pleading.” (§ 1023, italics added; see also People v.
Fields (1996) 13 Cal. 4th 289, 305–306 [explaining that section 1023 implements the
“doctrine of included offenses”].)
         Defendant’s assertion that Vehicle Code section 20 is a lesser included offense of
perjury is based on the so-called “accusatory pleading test.” The accusatory pleading test
“looks to whether ‘ “ ‘the charging allegations of the accusatory pleading include
language describing the offense in such a way that if committed as specified [some]
lesser offense is necessarily committed.’ ” ’ ” (People v. Montoya (2004) 33 Cal. 4th
1031, 1035.) Defendant explains that in the original accusatory pleading, the prosecution
charged him with perjury for making a false statement on a DMV “Request for
Confidentiality” form. This same conduct served as the basis for the subsequent Vehicle
Code section 20 count. Based on the language setting forth the charges against him,
defendant contends the newer Vehicle Code section 20 count must be deemed included in
the original perjury count.
         The flaw in defendant’s argument is that the accusatory pleading test does not
apply to a double jeopardy analysis. Rather, the “appropriate yardstick” for determining
if an offense is included in another for double jeopardy purposes is the “elements test,”
which is based on a statutory comparison of the elements for both crimes. (People v.
Scott (2000) 83 Cal. App. 4th 784, 795–796; see also People v. Spicer (2015)
235 Cal. App. 4th 1359, 1371 [elements test, not accusatory pleading test, applies to
double jeopardy analysis]; United States v. Dixon (1993) 509 U.S. 688, 696 [elements
test, which “inquires whether each offense contains an element not contained in the
other,” applicable to double jeopardy analysis].) Under the elements test, “if the statutory
elements of the greater offense include all of the statutory elements of the lesser offense,
the latter is necessarily included in the former.” (People v. Reed (2006) 38 Cal. 4th 1224,
1227.)
         As applied here, the elements test reveals that Vehicle Code section 20 is not an
included offense of perjury because each offense, as defined by statute, contains an
element the other does not. Section 118, subdivision (a) defines perjury as willfully


                                              4
stating under oath or penalty of perjury any material matter which a person knows to be
false. (§ 118, subd. (a).) Vehicle Code section 20 makes it a misdemeanor to knowingly
make any false statement or knowingly conceal any material fact “in any document filed
with the Department of Motor Vehicles.” (Veh. Code, § 20.) Based on these statutory
definitions, the perjury statute requires a statement made under oath or penalty of perjury,
but does not require that the statement be made in a document filed with the DMV.
Vehicle Code section 20, by contrast, does not require that a statement be made under
oath or penalty of perjury, but does require that the statement be provided to the DMV.
For double jeopardy purposes, they are separate offenses.
       Defendant relies on People v. Story (1985) 168 Cal. App. 3d 849 to support his
argument that we should apply the accusatory pleading test. In Story, a defendant
convicted of perjury argued on appeal that the trial court erred in failing to sua sponte
instruct the jury on Vehicle Code section 20, which defendant claimed was a lesser
included offense. (Id. at p. 854.) Applying the accusatory pleading test, the appellate
court concluded that Vehicle Code section 20 was included in the perjury offense “in this
case,” though ultimately the court found no error in the trial court’s failure to instruct on
Vehicle Code section 20 because the evidence showed that, if guilty at all, the defendant
committed the greater crime of perjury. (Ibid.)
       Defendant’s reliance on Story is misplaced because Story involved a different
issue—a trial court’s sua sponte duty to instruct a jury on an uncharged crime. The
accusatory pleading test is appropriate in that situation, as the test “arose to ensure that
defendants receive notice before they can be convicted of an uncharged crime.” (People
v. Reed, supra, 38 Cal.4th at p. 1229.) But the test has little utility in double jeopardy
cases such as this one where the issue is not lack of notice of an uncharged offense, but
whether a charged offense is “necessarily included within conduct” prohibited by a
previously charged offense. (In re Dennis B., supra, 18 Cal.3d at p. 691.) “[T]he
accusatory pleading test has nothing to do with double jeopardy principles or section
1023, each of which applies when ‘a given crime, by definition, necessarily and at all



                                               5
      times is included within another one.’ ” (People v. Scott, supra, 83 Cal.App.4th at
      p. 796.)
             Our conclusion is further supported by the Supreme Court’s decision in People v.
      Reed, supra, 38 Cal. 4th 1224 where the Court declined to apply the accusatory pleading
      test to the judicially created rule that prohibits multiple convictions based on necessarily
      included offenses charged in the same case. (Id at p. 1227.) The court explained that a
      test designed to ensure notice of an uncharged offense “has no relevance to deciding
      whether a defendant may be convicted of multiple charged offenses.” (Id. at p. 1229.) “
      ‘[I]t makes no sense to look to the pleading, rather than just the legal elements, in
      deciding whether conviction of two charged offenses is proper. Concerns about notice
      are irrelevant when both offenses are separately charged.’ ” (Id. at pp. 1229–1230.) The
      Court’s reasoning applies with equal force to the double jeopardy challenge raised in this
      matter, which, like Reed, concerns whether a charged offense is included in a separately
      charged offense.
             In sum, prosecution of the Vehicle Code section 20 charge does not offend
      principles of double jeopardy.
II.      Section 654 and Kellett
             Separate from his double jeopardy argument, defendant argues that prosecution
      under Vehicle Code section 20 contravenes section 654’s bar against successive
      prosecutions.
             Section 654 provides, in relevant part: “An acquittal or conviction and sentence
      under any one [provision of law] bars a prosecution for the same act or omission under
      any other.” (§ 654, subd. (a).) In interpreting section 654, the Supreme Court in Kellett
      stated that when “the prosecution is or should be aware of more than one offense in
      which the same act or course of conduct plays a significant part, all such offenses must be
      prosecuted in a single proceeding unless joinder is prohibited or severance permitted for
      good cause. Failure to unite all such offenses will result in a bar to subsequent
      prosecution of any offense omitted if the initial proceedings culminate in either acquittal
      or conviction and sentence.” (Kellett, supra, 63 Cal.2d at p. 827.) The Court explained


                                                    6
that the successive prosecution bar is designed to prevent the needless harassment of a
defendant and the waste of resources: “If needless harassment and the waste of public
funds are to be avoided, some acts that are divisible for the purpose of punishment must
be regarded as being too interrelated to permit their being prosecuted successively.”
(Ibid.) Section 654 is distinct from the double jeopardy principles described above, in
that section 654 bars prosecution of a later-charged offense even if it is not necessarily
included in an earlier offense. (See id. at p. 825, fn. 2.)
       Defendant contends that section 654 and Kellett compel dismissal of the Vehicle
Code section 20 count. Defendant explains he was prosecuted for perjury under section
118 based on an allegedly false document provided to the DMV. After a jury acquitted
him of perjury, the prosecution charged him with violating Vehicle Code section 20
based on the same false document that formed the basis of the perjury count. According
to defendant, “[g]iven that the initial proceedings culminated in an acquittal of the charge
under P[enal] C[ode] section 118, the prosecution’s ‘failure to unite’ a V[ehicle] C[ode]
section 20 charge with the felony charges prior to trial bars a subsequent prosecution
under V[ehicle] C[ode] section 20. To authorize such a prosecution at this juncture
would produce the very ‘needless harassment and the waste of public funds’ that Kellett
prohibits.”
       Defendant’s argument ignores that he was prosecuted for a second offense—
offering a false document in violation of section 115. Prosecution of that offense did not
implicate section 654 and Kellett because it did not “culminate in either acquittal or
conviction and sentence.” (Kellett, supra, 63 Cal.2d at p. 827.) Petitioner certainly was
not acquitted of violating section 115, as a jury convicted him of that offense before the
trial court vacated the conviction under Williamson. (See People v. Monterroso (2004)
34 Cal. 4th 743, 777 [acquittal requires disposition based upon a determination of the
merits]; United States v. Scott (1978) 437 U.S. 82, 97 [acquittal requires resolution in
defendant’s favor “ ‘of some or all of the factual elements of the offense charged’ ”].)
And although a jury convicted defendant of violating section 115, the trial court never
sentenced him. Since defendant was neither acquitted nor convicted and sentenced under


                                               7
section 115, section 654 did not prohibit the prosecution from charging defendant with
violating Vehicle Code section 20 to replace the section 115 count.
       The jury’s acquittal of defendant in a separately charged count for perjury did not
affect the prosecution’s ability to prosecute defendant under Vehicle Code section 20. In
People v. Tideman (1962) 57 Cal. 2d 574 (Tideman), our Supreme Court explained that
“[i]n a single criminal action (pleading any number of counts), no plea of guilty to, or
order of dismissal or acquittal of, any separately pleaded offenses, included or otherwise,
will bar the progress of that prosecution as to the other counts. The prosecution on such
other counts may continue until each, on its own merits, has been severally and finally
disposed of by bringing the defendant to conviction and sentence or to acquittal.” (Id. at
p. 583.) Applying this canon to the case before it, the Court in Tideman concluded that
double jeopardy principles did not bar the prosecution of a second charged crime after the
defendant had pleaded guilty to the first crime charged in the same prosecution that arose
from the same criminal act. (Ibid.) And although the Court was responding to
Tideman’s double jeopardy argument, it extended that reasoning to its analysis under
section 654, holding that there would be no statutory bar to prosecution of the second
charged crime because “there has been but one prosecution; i.e., a single criminal action.”
(Id. at p. 585.) Tideman compels us to conclude that the jury’s acquittal on the perjury
charge does not bar the prosecution of the false document charge, which was charged
initially as a violation of section 115 in the same prosecution, then replaced with a
violation of Vehicle Code section 20 based on Williamson.
       To ignore Tideman and reach a contrary holding would create an anomalous result
that is inconsistent with the purpose of section 654. Had the prosecution charged
defendant at the outset only with filing a false document in violation of section 115, there
is little dispute that the prosecution, facing an adverse Williamson ruling after trial, could
have substituted in a Vehicle Code section 20 count without running afoul of section 654.
That result should not change because the prosecution chose to join a charge for perjury,
thereby furthering Kellett’s admonition that prosecutors should “unite” all offenses that
are based on the “same act or course of conduct.” (Kellett, supra, 63 Cal.2d at p. 827.)


                                              8
The prosecution suffered the consequence of its Williamson violation when the trial court
vacated the conviction on the felony section 115 count that was improperly charged. The
prosecution’s effort to comply with Kellett by joining the perjury charge should not now
be used as a sword to impose a second consequence that prevents the prosecution from
proceeding on the Williamson-compliant misdemeanor charge. In arguing that
prosecution of the Vehicle Code section 20 charge is now barred, defendant effectively
seeks to extract a double benefit from a single Williamson violation.
       Although we have found no decision directly on point with this case, our
conclusion finds support in cases holding that there was no section 654 violation in
analogous circumstances. The result we reach is consistent with prior decisions allowing
the prosecution to add new charges when the originally charged crimes had not
culminated in either acquittal or a conviction and sentence. (See In re R.L. (2009)
170 Cal. App. 4th 1339, 1342, fn. 2, 1344 [after juvenile admitted original charge of
unlawfully possessing a “billy” club, section 654 did not preclude new charges for
assault, vandalism, and burglary, since juvenile had not yet been sentenced on billy club
charge]; People v. Brown (1973) 35 Cal. App. 3d 317, 323 [after mistrial declared on
multiple charged sex offenses, section 654 did not bar prosecution from recharging the
same offenses, plus two new counts for unlawful sexual intercourse].) Our conclusion is
also consistent with decisions holding that an acquittal or conviction and sentence on
certain counts does not prohibit the prosecution of other offenses charged in the same
case that have not culminated in an acquittal or conviction and sentence. (See Tideman,
supra, 57 Cal.2d at p. 583; People v. Simmons (1978) 82 Cal. App. Supp. 3d 1, 4–5 [citing
Tideman to conclude that acquittal of battery count did not bar retrial of count for
annoying or molesting a child following jury’s inability to reach a verdict on that count].)
Likewise, other cases have made clear that section 654’s “ ‘proscription against multiple
prosecution does not apply where there has been but one prosecution, i.e., a single
criminal action; it prohibits only a subsequent prosecution for the same act or omission,
which, of course, means the filing and pressing of a new criminal action.’ ” (People v.
Solis (2015) 232 Cal. App. 4th 1108, 1124, quoting People v. Seiterle (1963) 59 Cal. 2d
9
703, 712.) Here, there was no “subsequent prosecution” within the meaning of section
654 and Kellett, as the Vehicle Code section 20 charge was added by amendment to the
original information.3
       The circumstances of this case are also distinguishable from decisions concluding
that section 654 prohibits the prosecution from adding new charges after the offenses
originally charged were dismissed based on insufficient evidence. (E.g. People v.
Hamernik (2016) 1 Cal.App.5th 412, 428 [dismissal of count for possession of a
controlled substance based on insufficient evidence precluded retrial for attempted
possession]; Sanders v. Superior Court (1999) 76 Cal. App. 4th 609, 616–617 [appellate
reversal on several counts of grand theft based on insufficient evidence precluded new
charges for forgery and presenting a false or forged document].) These cases come
within the ambit of section 654 and Kellett because a dismissal or reversal based on
insufficient evidence is tantamount to an acquittal. (Sanders, at p. 616; accord People v.
Hatch (2000) 22 Cal. 4th 260, 272 [“an appellate court’s ruling of legal insufficiency is
functionally equivalent to an acquittal and precludes a retrial”].)4 Here, the section 115
count was not dismissed for insufficient evidence. Rather, it was dismissed (following a
conviction) based on a procedural error under Williamson. Such a dismissal is not the
equivalent of an acquittal.



       3
         Kellett, by contrast, unquestionably involved a subsequent prosecution—a
misdemeanor charge filed in municipal court on October 15, 1964, followed by a felony
charge based on the same conduct filed in superior court on November 17, 1964.
(Kellett, supra, 63 Cal.2d at p. 824.)
       4
         For similar reasons, the Supreme Court’s decision in People v. Goolsby (2015)
62 Cal. 4th 360, is not dispositive. In Goolsby, the Supreme Court held that reversal of a
conviction for arson of an inhabited structure based on insufficient evidence did not
preclude a new trial for arson of property, since the defendant was effectively charged
with arson of property when the court instructed the jury on that offense. (Id. at pp. 366–
367.) Although the Court in Goolsby concluded, as we do, that further prosecution did
not violate section 654 and Kellett, Goolsby is not on point because the dismissal there
was based on insufficient evidence, while the dismissal here was based on a procedural
defect that did not amount to an acquittal.

                                             10
        Our conclusion that section 654 and Kellett do not require dismissal of the Vehicle
Code section 20 count on these facts is also consistent with section 654’s purposes of
preventing the “needless harassment” of a defendant and the “waste of public funds.”
(Kellett, supra, 63 Cal.2d at p. 827.) The prosecution’s erroneous decision to charge a
general statute instead of a specific one in contravention of Williamson can be (and often
is) corrected in the early stages of a case. (E.g. People v. Jenkins (1980) 28 Cal. 3d 494,
498–499 [Williamson issue raised in motion to dismiss information]; Hudson v. Superior
Court (2017) 7 Cal.App.5th 999, 1006 [Williamson issue raised in section 995 motion to
set aside indictment].) Indeed, defendant could have raised the Williamson issue well
before trial instead of waiting until after trial. A defendant’s ability to identify and
correct a Williamson issue early in a case mitigates the risk that the prosecution will
harass a defendant and waste public resources by charging him with the wrong offense.
        To conclude, neither double jeopardy principles nor section 654 bar the
prosecution from prosecuting defendant for violating Vehicle Code section 20.

                                             DISPOSITION
        The petition for writ of prohibition and/or mandate is denied. The stay issued by
this court on March 14, 2019 shall expire as soon as this decision is final.



                                                           _________________________
                                                           BROWN, J.


WE CONCUR:


_________________________
POLLAK, P. J.


_________________________
STREETER, J.
Aslam v. Superior Court for the City and County of San Francisco (A156628)


                                                     11
POLLAK, P. J.


       I concur in both the analysis and the conclusion reached in the lead opinion.
Nonetheless, the conclusion is troubling. Defendant now faces trial on a misdemeanor
charge based on the same conduct for which he was found not guilty of committing a
felony offense. The logic of the decisions cited in the lead opinion compels this result,
and I do not necessarily quarrel with the reasoning of those decisions. The problem, it
seems to me, arises from the fact that defendant’s contention that under In re Williamson
(1954) 43 Cal. 2d 651, for his alleged misconduct he could be charged only with violating
Vehicle Code section 20 and not Penal Code section 115, was not raised until after a jury
had found him guilty of violating Penal Code section 115. Had the contention been made
before trial, when it was fully ripe for consideration and decision, this dilemma would
never have arisen. Had the issue been raised pretrial and defendant correctly charged and
tried for violating Vehicle Code section 20, at most there would have been seemingly
inconsistent verdicts, as there in fact were under the charges that were tried. In that case
the conviction would have been upheld under well-recognized principles. (E.g., People
v. Avila (2006) 38 Cal. 4th 491, 600.) But defendant would not have been forced to trial
for the same conduct underlying a more serious charge on which he had already been
acquitted.
       In the writ proceedings before us, no party has questioned the correctness of the
trial court’s order setting aside the guilty verdict of violating Penal Code section 115 on
the ground that defendant forfeited the contention by failing to assert it prior to trial.
While subsequent decisions applying In re Williamson may not support such a contention
(see, e.g., People v. Murphy (2011) 52 Cal. 4th 81), I am not aware that the issue has ever
been litigated and there may well be sound reasons for judicially adopting such a rule.
The issue turns solely on the terms of the statutory provisions in question and therefore is
susceptible to determination by a pretrial motion. The defendant should not get two bites
at the apple by withholding the contention until learning the outcome of trial on the
incorrectly charged offense. However, the question is not now before us. We are in no

                                               1
position to address the issue in the current posture of this case, but I suggest the question
is worthy of consideration if presented in future cases.



                                                          _________________________
                                                          POLLAK, P. J.

I CONCUR:


_________________________
STREETER, J.




Aslam v. Superior Court for the City and County of San Francisco—concurrence (A156628)


                                                     2
Filed 11/8/19

                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIRST APPELLATE DISTRICT

                                    DIVISION FOUR

 SAQIB ASLAM,                                      A156628
          Petitioner,
                                                   (San Francisco City & County
 v.                                                Super. Ct. No. 228069)
 THE SUPERIOR COURT OF THE CITY
 AND COUNTY OF SAN FRANCISCO,                      ORDER MODIFYING OPINION
                                                   AND DENYING REHEARING,
          Respondent;                              CERTIFYING OPINION FOR
 THE PEOPLE,                                       PUBLICATION;
          Real Party in Interest.                  NO CHANGE IN JUDGMENT


THE COURT:

      It is ordered that the opinion filed herein on October 9, 2019, be modified as
follows:

      On page 9, at the end of the first paragraph, after the sentence ending “a single
Williamson violation,” add as footnote 3 the following footnote, which will require
renumbering all subsequent footnotes:

                 Defendant asserts the prosecution “intentionally” charged section 115
                  3

        instead of Vehicle Code section 20, and suggests the prosecution knew from the
        outset that Williamson barred the section 115 charge. In our view, an equally (if
        not more) reasonable reading of the record is that the charging prosecutor
        believed, incorrectly, that charging section 115 was proper under Williamson. But
        even assuming petitioner is correct, we are aware of no authority holding or even
        suggesting that an “intentional” Williamson violation entitles a defendant to a
        complete dismissal, rather than prosecution under the Williamson-compliant
        offense.

        There is no change in judgment.

                                             1
       The petition for rehearing is denied. Notably, the petition raises several arguments
that were not raised either in the writ petition or with the trial court. (See Midland
Pacific Building Corp. v. King (2007) 157 Cal. App. 4th 264, 276 [“It is much too late to
raise an issue for the first time in a petition for rehearing.”].)

       The opinion in the above-entitled matter was not certified for publication in the
Official Reports. For good cause it now appears that the opinion should be published in
the Official Reports and it is so ordered.




Date: _____________________               ________________________________ P. J.




                                            2
Trial Court: San Francisco City & County Superior Court

Trial Judge: Hon. Brendan Conroy

Counsel:

Riordan & Horgan, Dennis P. Riordan, Donald M. Horgan; Boersch & Shapiro, Boersch
& Illovsky, Matthew Dirkes, for Petitioner.

No appearance for Respondent.

Xavier Becerra, Attorney General, Catherine Rivlin, Deputy Attorney General for Real
Party in Interest.




                                          3